Citation Nr: 1106259	
Decision Date: 02/15/11    Archive Date: 02/28/11

DOCKET NO.  06-28 917	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to service connection for bilateral flat feet.

2.  Entitlement to service connection for a cervical spine 
disability.

3.  Entitlement to service connection for a lumbar spine 
disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Timothy D. Rudy, Counsel



INTRODUCTION

The Veteran served on active duty from May 1996 to August 2004.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from rating decisions dated in January 2005 and January 
2006 issued by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Nashville, Tennessee.  This matter was previously 
before the Board in December 2009, at which time the issues on 
appeal were remanded for additional development. 

For the reasons set forth below, the issues of service connection 
for a cervical spine disability and a lumbar spine disability are 
addressed in the REMAND portion of the decision below and are 
REMANDED to the RO via the Appeals Management Center (AMC), in 
Washington, D.C.


FINDING OF FACT

Resolving all reasonable doubt in the Veteran's favor, bilateral 
flat feet had its clinical onset during the Veteran's period of 
active service.


CONCLUSION OF LAW

The criteria for service connection for bilateral flat feet have 
been met.  38 U.S.C.A. §§ 1110, 5103, 5107 (West 2002 & Supp. 
2010); 38 C.F.R. § 3.303 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

VCAA

The provisions of the Veterans Claims Assistance Act of 2000 
(VCAA) are codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) and interpreted by the Court.  (See 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a), Quartuccio v. Principi, 16 Vet. App. 
183 (2002), Pelegrini v. Principi, 18 Vet. App. 112 (2004).  See 
also Mayfield v. Nicholson, 19 Vet. App. 103, 110 (2005), 
reversed on other grounds, 444 F.3d 1328 (Fed. Cir. 2006); 
Dingess/Hartman v. Nicholson, 20 Vet. App. 473 (2006); Mayfield 
v. Nicholson (Mayfield II), 20 Vet. App. 537 (2006)).  Given the 
determination reached in this decision regarding the Veteran's 
claim for service connection for bilateral flat feet, the Board 
is satisfied that adequate development has taken place and that 
there is a sound evidentiary basis for granting the Veteran's 
claim at present without detriment to the due process rights of 
the Veteran.

Service Connection - Laws and Regulations

Service connection may be granted for a disability resulting from 
personal injury suffered or disease contracted in line of duty or 
for aggravation of preexisting injury suffered or disease 
contracted in line of duty.  38 U.S.C.A. § 1110 (West 2002); 38 
C.F.R. § 3.303 (2010).

In addition, service connection may be granted for any disease 
diagnosed after discharge, when all of the evidence, including 
that pertinent to service, establishes the disease was incurred 
in service.  38 C.F.R. § 3.303(d).  For the showing of chronic 
disease in service, there are required a combination of 
manifestations sufficient to identify a disease entity, and 
sufficient observation to establish chronicity at the time, as 
distinguished from merely isolated findings or a diagnosis 
including the word chronic.  Continuity of symptomatology is 
required only where the condition noted during service is not, in 
fact, shown to be chronic or when the diagnosis of chronicity may 
be legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of continuity 
after discharge is required to support the claim.  38 C.F.R. 
§ 3.303(b).

In order to prevail on the issue of service connection on the 
merits, there must be medical evidence of (1) a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease or 
injury; and (3) medical evidence of a nexus between the claimed 
in-service disease or injury and the present disease or injury.  
Hickson v. West, 12 Vet. App. 247, 253 (1999).  The Federal 
Circuit has held that a veteran seeking disability benefits must 
establish the existence of a disability and a connection between 
service and the disability.  Boyer v. West, 210 F.3d 1351, 1353 
(Fed. Cir. 2000).

When a condition may be diagnosed by its unique and readily 
identifiable features, the presence of the disorder is not a 
determination "medical in nature" and is capable of lay 
observation.  In such cases, the Board is within its province to 
weigh that testimony and to make a credibility determination as 
to whether that evidence supports a finding of service incurrence 
and continuity of symptomatology sufficient to establish service 
connection.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).

Lay evidence can be competent and sufficient to establish a 
diagnosis of a condition when (1) a layperson is competent to 
identify the medical condition, (2) the layperson is reporting a 
contemporaneous medical diagnosis, or (3) lay testimony 
describing symptoms at the time supports a later diagnosis by a 
medical professional.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. 
Cir. 2007).

Factual Background and Analysis

The Veteran seeks service connection for bilateral flat feet.  In 
his March 2006 Notice of Disagreement the Veteran claimed that he 
was issued arch supports while in service in October 2001 for 
acquired flat feet.  He contended that as this was the only 
treatment available there was no need to keep going back to 
doctors.  He said that he had not "magically' regained normal 
feet.

Service treatment records show that the Veteran indicated on his 
January 1996 enlistment report of medical history that he never 
had foot trouble before entering service.  When examined for 
enlistment in January 1996 no abnormalities of the feet were 
noted.  An October 2001 service treatment record noted that a 
physical therapist provided the Veteran with arch supports for 
his feet while the Veteran was undergoing therapy for his injured 
left knee.  It appears that the Veteran never received a 
discharge examination.  

Post-service, in a February 2005 private medical record from the 
office of C.P.K., M.D., another physician examined the Veteran 
and found bilateral pes planus deformities of both the right and 
left lower extremities on standing.  It was noted that the 
Veteran had been told that he had flat feet for a long time.  
D.B.F., M.D., recommended that the Veteran have some orthotics 
made.  

In an October 2005 signed statement the Veteran stated that he 
had not received treatment for his flat feet since he left 
military service.  He claimed that while in service he was given 
inserts for his boots and that he currently used commercial 
inserts for his shoes.  

In February 2006 the Veteran was seen by Y.S., M.D., a private 
physician, for chief complaint of painful bilateral feet.  It was 
noted that the Veteran had this problem for four years, or back 
to 2002 when he was still in service.  It was also noted that a 
military physician had told the Veteran that he had fallen arches 
and fabricated orthotics for his combat boots.  While that 
measure helped the Veteran, he was not able to put those 
orthotics in his tennis shoes and, in fact, did not have them 
anymore.  Over-the-counter inserts were dispensed.  

A March 2006 private medical record from Dr. Y.S. indicated that 
the Veteran's feet were doing much better, and while there was 
some discomfort at night, they did not hurt like before.  

The Veteran underwent a VA examination in August 2010.  The 
Veteran complained of foot pain, primarily in the arch of his 
feet bilaterally, and of difficulty standing on his feet since 
2001 when he was in the service.  While he could stand and walk 
for brief periods without any pain, after 20 to 30 minutes he 
began to have pain.  He said that in 2003 he reported to a medic 
who suggested he wear orthotics for fallen arches.  Orthotics 
were made for his steel-toed combat boots in 2003 and his 
symptoms improved.  After discharge from service the Veteran 
never had any new custom orthotics made and his previous 
orthotics do not fit into any of his current shoes.  He does use 
over-the-counter orthotics.  

On examination, an arch was present for both feet when the 
Veteran was non weight bearing, but an arch was not present for 
either foot when the Veteran was weight bearing.  An X-ray study 
dated in November 2004 showed that both ankles were normal 
without evidence of fracture, degenerative change, or other 
abnormality.  Diagnoses were bilateral feet plantar fasciitis and 
metatarsalgia as well as bilateral pes planus on physical 
examination during weight-bearing.  The VA examiner opined that 
it was as least as likely as not that the Veteran's flat feet 
were caused by or a result of military service as no foot 
disorder was noted at induction and his improvement when given 
arch supports in 2001 suggested that pes planus was likely 
present then in service.  (The examiner did note that it was 
impossible to determine whether pes planus was caused at that 
time or whether the Veteran's symptoms were secondary to 
increased activity in the service.)  The examiner also noted that 
the Veteran again complained of fallen arches in August 2005, a 
year after his discharge from active duty.

The August 2010 VA examiner also noted that pes planus increased 
the Veteran's risk of plantar fasciitis and metatarsalgia.  The 
examiner noted that patients with pes planus are at increased 
risk for foot and leg pain with prolonged standing or weight 
bearing.  The Veteran's overweight body habitus also predisposed 
him to having pes planus.  However, the examiner said it was not 
possible to state in this case whether the Veteran's plantar 
fasciitis and metatarsalgia were congenital or developmental.  

Based upon a review of all the evidence of record, the Board 
finds that service connection for bilateral flat feet is 
warranted in this case.  As noted above, the Veteran currently is 
diagnosed with bilateral pes planus as well as bilateral feet 
plantar fasciitis and metatarsalgia.  Accordingly, the first 
requirement for service connection is met as the Veteran has been 
diagnosed with a current disability.  An October 2001 service 
treatment record documents the Veteran's complaints of foot pain 
and treatment with orthotics while on active duty.  

The Board also finds competent and credible the lay evidence as 
set forth above as to the Veteran's symptoms associated with his 
bilateral flat feet.  The United States Court of Appeal for the 
Federal Circuit (Federal Circuit) has explicitly rejected the 
view that "competent medical evidence is required . . . [when] 
the determinative issue involves either medical etiology or a 
medical diagnosis."  Davidson v. Shinseki, 581 F.3d 1313, 1316 
(Fed. Cir. 2009); see also Buchanan v. Nicholson, 451 F.3d 1331, 
1337 (Fed. Cir. 2006) ("[T]he Board cannot determine that lay 
evidence lacks credibility merely because it is unaccompanied by 
contemporaneous medical evidence.").  In this case, the Board 
finds that the lay statements of the Veteran describing the onset 
and chronicity of the symptoms associated with flat feet first 
manifested during service to be credible and supported by the 
later diagnosis.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 
2007).  Therefore, the Board finds that the second requirement 
for service connection is also met for this claim.  

With respect to the third requirement, the Board finds that the 
August 2010 opinion of the VA examiner, who found that the 
Veteran's bilateral flat feet were as least as likely as not 
caused by or a result of his military service, is also supported 
by other private post-service medical records found in the claims 
file.  Within a year of discharge from service, Dr. D.B.F. noted 
in February 2005 that the Veteran reported that he had flat feet 
for a long time.  The February 2006 private medical record of Dr. 
Y.S. revealed that the Veteran had flat feet for four years, or 
back in 2002 while still in service.  The Board notes that the 
August 2010 VA examiner also concluded that it was impossible to 
determine whether pes planus was caused in 2001 when the Veteran 
was issued orthotics in service or whether the Veteran's symptoms 
were secondary to increased activity in the service.  However, 
this observation does not undermine the examiner's central 
conclusion that flat feet are due to service because 
symptomatolgy secondary to increased activity in the service 
would also entitle the Veteran to service connection.  The fact 
that the VA examiner was unable to determine whether the other 
diagnoses of plantar fasciitis and metatarsalgia were congenital 
or developmental also does not undermine the positive nexus 
opinion related to flat feet.

The Board finds that under the circumstances of this case, upon 
granting the Veteran the benefit of the doubt, the August 2010 
medical opinion of the VA examiner and the lay evidence of the 
Veteran found in other medical records noted above concerning the 
onset of flat feet are sufficient to provide proof of a nexus, or 
relationship, between the Veteran's currently diagnosed bilateral 
pes planus and his period of active military service.  Therefore, 
the Veteran has a medical opinion linking a diagnosed flat foot 
disorder to service.  Further inquiry could be undertaken with a 
view towards development of the claim.  However, resolving all 
doubt in the Veteran's favor, the Board further finds that the 
third requirement for service connection for bilateral flat feet 
is met in this case.  

In view of the above, and in affording the Veteran the benefit of 
the doubt as the law requires, the Board finds that service 
connection is warranted for the Veteran's bilateral flat feet.  
As the Board finds that the Veteran has provided evidence of all 
three elements required for a grant of service connection for his 
claim, the claim for service connection for bilateral flat feet 
is granted.


ORDER

Service connection for bilateral flat feet is granted, subject to 
the laws and regulations governing the award of monetary 
benefits.


REMAND

Unfortunately, a remand is required for the Veteran's claims for 
service connection for a cervical spine disability and for a 
lumbar spine disability.  Although the Board sincerely regrets 
the additional delay, it is necessary to ensure that there is a 
complete record upon which to decide the Veteran's claims so that 
he is afforded every possible consideration.  VA has a duty to 
make reasonable efforts to assist the claimant in obtaining 
evidence necessary to substantiate the claim for the benefit 
sought, unless no reasonable possibility exists that such 
assistance would aid in substantiating the claim.  38 U.S.C.A. 
§ 5103A(a) (West 2002 & Supp. 2010); 38 C.F.R. § 3.159(c), (d) 
(2010).

In its remand of December 2009 the Board requested that the 
Veteran be scheduled for VA examinations of his cervical and 
lumbar spine in order to obtain medical opinions on whether a 
relationship or nexus existed between his claimed disabilities 
and his period of active service.  On remand, the Veteran was 
provided with a VA examination in August 2010.  The Board notes, 
however, that the VA examiner, in developing and explaining 
medical opinions which were not in support of a nexus, and 
therefore adverse to the Veteran's interest, relied on VA 
outpatient treatment records from VA facilities in Tennessee 
dated from 2004 to 2006.  

The Board notes that VA's duty to assist the Veteran in the 
development of his claims includes making reasonable efforts to 
help the Veteran procure pertinent records, whether or not they 
are in Federal custody.  See 38 U.S.C.A. § 5103A(b) (West 2002 & 
Supp. 2010); 38 C.F.R. § 3.159(c) (2010).  The Board's review of 
the claims file discloses that it contains no medical records 
from any VA facility.  According to the VA examiner's report, 
these missing VA medical records contain references to the 
Veteran's claimed disabilities.  There is no information in the 
claims file that the RO ever attempted to obtain these records.

VA has a duty to obtain all relevant VA and governmental records 
prior to adjudication of a claim.  38 U.S.C.A § 5103A(c)(3); see 
Bell v. Derwinski, 2 Vet. App. 611 (1992) (observing that any VA 
treatment records that have been generated up to and including 
the date of the Board's decision, whether or not filed in the 
appellant's claims folder, are in the constructive possession of 
the Board and must be considered).  

Therefore, on remand the RO/AMC shall associate with the claims 
file all outstanding medical treatment records pertaining to the 
Veteran's claimed cervical spine and lumbar spine disorders from 
any VA Medical Center or outpatient clinic in Tennessee, from 
2004 until the present.

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC shall contact the Veteran and 
his representative and ask them to specify 
all private and VA medical care providers who 
have treated him for his claimed cervical 
spine and lumbar spine disorders.  The RO/AMC 
shall then attempt to obtain and associate 
with the claims file any records identified 
by the Veteran that are not already 
associated with the claims file, in 
particular any records of treatment or 
evaluation from any Tennessee VA Medical 
Center or outpatient clinic during the period 
from 2004 to the present.  All attempts to 
procure records should be documented in the 
file.  If the RO/AMC cannot obtain records 
identified by the Veteran, a notation to that 
effect should be inserted in the file.  The 
Veteran and his representative are to be 
notified of unsuccessful efforts in this 
regard, in order to allow the Veteran the 
opportunity to obtain and submit those 
records for VA review.

2.  After any missing VA treatment records 
have been associated with the claims file, 
the RO/AMC shall review the Veteran's claims 
file and undertake any additional development 
indicated, to include scheduling additional 
VA examinations of the cervical spine and the 
lumbar spine or obtaining an addendum to the 
medical opinions of the August 2010 VA 
examiner, if such is deemed necessary.

3.  Thereafter, the RO/AMC will readjudicate 
the Veteran's claims for service connection 
for a cervical spine disability and for a 
lumbar spine disability.  If the benefits 
sought on appeal remain denied, the Veteran 
and his representative should be provided 
with a Supplemental Statement of the Case.  
An appropriate period of time should be 
allowed for response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).



______________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


